U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2009 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No.333-118801 SMARTMETRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada 05-0543557 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1150 Kane Concourse, Suite 400, Bay Harbor Islands, FL 33154 (Address of principal executive offices) (305) 495-7190 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√]No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [√] As of November 16, 2009, there were75,546,222 shares issued and outstanding of the registrant’s common stock. 1 INDEX Page PART I. FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-2 Condensed Consolidated Balance Sheets as of September 30, 2009 (unaudited)and June 30, 2009 F-2 Condensed Consolidated Statements of Operations for the three months ended September 30, 2009 and 2008 (unaudited) F-3 Consolidated Statements of Changes in Stockholders' Equity (Deficit) for the period December 18, 2002 (inception) to September 30, 2009 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2009 and 2008 (unaudited) F-6 Notes to Unaudited Financial Statements F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative andQualitative Disclosuresabout Market Risk 5 Item 4. (T). Controls and Procedures 5 PART II. OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 2 PART I — FINANCIAL INFORMATION Item
